DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 2011/0036346).
Regarding claim 1, Cohen teaches [Fig. 1-3 and 8] an inhalant dispensing system comprising: a substance delivery component 14/16 comprising a substance to be vaporized [0028-0029]; a housing 12 configured to be electrically coupled to the substance delivery component and comprising a power source 42 configured to deliver power to the substance delivery component [0030]; and a control system in communication with the power source and configured to implement a user-selected one of a plurality of operating modes [0033]. The user is able to turn metering on or off, wherein metering involves controlling dosage during use of the substance delivery component [0039]. In other words, a first one of the operating modes permits uninhibited usage of the substance delivery component, and a second one of the operating modes controls dosage during use of the substance delivery component. 
Regarding claim 2, Cohen teaches the second operating mode controls dosage by stopping the delivery of power to the substance delivery component upon dispensing a threshold number of doses within a preset time period [0042]. 
Regarding claim 3, Cohen teaches a mode selection system configured to enable user selection of one of the plurality of operating modes and to send, to the control system, a signal indicating the user-selected mode [0033]. 
Regarding claim 8, Cohen teaches the substance delivery component further comprises a heating element configured to heat a selected amount of the substance into a vapor while receiving the power from the power source [0041]. 
Regarding claim 9, Cohen teaches the second operating mode controls dosage by activating the heating element for a preset length of time corresponding to a single dose [0040]. 
Regarding claim 10, Cohen teaches the second operating mode controls dosage by de-activating the heating element upon dispensing a threshold number of doses [0042]. 
Regarding claim 11, Cohen teaches the housing further comprises an indicator system configured to deliver a notification to the user upon completion of the single dose when the second operating mode is selected [0048]. 
Regarding claim 12, Cohen teaches the substance delivery component further comprises a mouthpiece 18 for dispensing the vaporized substance to the user [Fig. 8; 0018]. 
Regarding claim 13, Cohen teaches [Fig. 1-3 and 8] an electronic inhalation device comprising: a housing 12 with a receptacle 26 configured to receive a substance delivery component 14/16, the substance delivery component comprising a substance to be vaporized [0028-0029]; a power source disposed 42 within the housing and electrically coupled to the receptacle for delivering power to the substance delivery component [0030]; and a processor disposed within the housing and in communication with the power source, the processor being configured to implement a user-selected one of a plurality of operating modes [0033]. The user is able to turn metering on or off, wherein metering involves controlling dosage during use of the substance delivery component [0039]. In other words, a first one of the operating modes permits uninhibited usage of the substance delivery component, and a second one of the operating modes controls dosage during use of the substance delivery component. 
Regarding claim 18, Cohen teaches the housing further comprises a mode selector configured to receive user selection of one of the plurality of operating modes and to send to the processor a signal indicating the user-selected mode [0033]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 3 above, and further in view of Novak (US 2020/0154786). 
Cohen does not teach the mode selection system is configured to determine the user-selected mode based on an orientation of the substance delivery component relative to the housing. Novak teaches a vaporization system wherein the mode selection system is configured to determine the user-selected mode based on an orientation of the substance delivery component relative to the housing [0080], wherein the mode selection system comprises a first component disposed in the substance delivery component and a second component disposed in the housing, the mode selection system determining the orientation of the substance delivery component based on an arrangement of the first component relative to the second component, wherein the first component and the second component are configured to form an electrical connection when placed in contact with each other, and the mode selection system is configured to determine a first orientation for the substance delivery component upon detecting said electrical connection [0070], wherein the second component comprises at least one sensor configured to detect a presence of the first component when the first component is within a close proximity of the second component, the mode selection system determining a first orientation for the substance delivery component upon detecting said presence [0076, 0084]. As this is a conventional mechanism known in the art for allowing the user to select between different modes, it would have been obvious to one of ordinary skill in the art to apply this configuration to the system of Cohen to achieve predictable results. 
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 13 above, and further in view of Freeman (US 2019/0343184). 
Regarding claims 14 and 15, Cohen teaches the second operating mode controls dosage by deactivating the atomizing device once a threshold number of doses has been dispensed within a preset time period and by activating the atomizer for a preset length of time corresponding to a single dose [0040-0043]. Cohen does not specify stopping delivery of power to the receptacle. Freeman teaches an inhalation device wherein after a limit is reached, the battery is stopped from supplying power through the battery connector [page 8, claim 14]. The battery connector corresponds to the receptacle of Cohen. As this is a conventional configuration known in the art for prevent vaporization/inhalation after a limit it is reached, it would have been obvious to one of ordinary skill in the art to apply this configuration to the system of Cohen to achieve predictable results. 
Regarding claims 16 and 17, Cohen teaches the housing further comprises an indicator system configured to deliver a first notification to the user upon completion of the single dose, when the second operating mode is selected and the indicator system is further configured to deliver a second notification during user intake of the single dose, when the first operating mode is selected [0046-0048]. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 18 above, and further in view of Novak. 
Cohen does not teach the mode selector comprises at least one sensor disposed in the receptacle and configured to detect an orientation of the substance delivery component relative to the receptacle, the detected orientation indicating the user-selected mode. Novak teaches a vaporization system wherein the mode selection system is configured to determine the user-selected mode based on an orientation of the substance delivery component relative to the housing [0080], wherein the mode selection system comprises a first component disposed in the substance delivery component and a second component disposed in the housing, the mode selection system determining the orientation of the substance delivery component based on an arrangement of the first component relative to the second component, wherein the first component and the second component are configured to form an electrical connection when placed in contact with each other, and the mode selection system is configured to determine a first orientation for the substance delivery component upon detecting said electrical connection [0070], wherein the second component comprises at least one sensor configured to detect a presence of the first component when the first component is within a close proximity of the second component, the mode selection system determining a first orientation for the substance delivery component upon detecting said presence [0076, 0084]. As this is a conventional mechanism known in the art for allowing the user to select between different modes, it would have been obvious to one of ordinary skill in the art to apply this configuration to the system of Cohen, wherein the sensor and first contact component are disposed in the receptacle, to achieve predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747